668 So.2d 275 (1996)
I.M., the Natural Mother of C.M. and C.M., Minor Children, Appellant,
v.
STATE of Florida, DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellee.
No. 95-2340.
District Court of Appeal of Florida, First District.
February 15, 1996.
Merrill C. Tunsil, P.A., Jacksonville, for appellant.
David C. Braun, Lake City, for appellee.
PER CURIAM.
The mother appeals from an order terminating her parental rights. While it appears there would have been sufficient proof presented to support a determination that the parental rights of the mother should be terminated, we cannot conduct appropriate appellate review because the statutory factors enumerated in section 39.4612, Florida Statutes (Supp.1994), are not addressed in either the order or the transcript. We, therefore, reverse and remand for further consideration. See In the Interest of C.M.P., 608 So.2d 568 (Fla. 1st DCA 1992), and In the Interest of R.J., et al., 586 So.2d 496 (Fla. 1st DCA 1991).
JOANOS, WOLF and VAN NORTWICK, JJ., concur.